NOT RECOMMENDED FOR PUBLICATION
                                 File Name: 21a0312n.06

                                      Case Nos. 20-3519/3553

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT

                                                                                    FILED
                                                                               Jul 02, 2021
                                                      )
HANNAH CORBIN,                                                            DEBORAH S. HUNT, Clerk
                                                      )
       Plaintiff-Appellee/Cross-Appellant,            )
                                                      )       ON APPEAL FROM THE UNITED
v.                                                    )       STATES DISTRICT COURT FOR
                                                      )       THE SOUTHERN DISTRICT OF
STEAK ‘N SHAKE, INC.,                                 )       OHIO
       Defendant-Appellant/Cross-Appellee.            )
                                                      )


BEFORE: SUTTON, Chief Judge; McKEAGUE, and DONALD, Circuit Judges.

       BERNICE BOUIE DONALD, Circuit Judge. Hannah Corbin was a minor who worked

as a server at a Steak ‘n Shake restaurant. Corbin filed suit for sexual harassment, alleging a hostile

work environment, gender discrimination, and retaliation pursuant to Title VII of the Civil Rights

Act of 1964 and Ohio law. After a five-day trial, the jury returned a verdict for Corbin on the

hostile work environment claim, and awarded her $308 in back pay, $1000 in compensatory

damages, and $50,000 in punitive damages. The jury ruled in favor of Steak ‘n Shake on the

gender discrimination claim. Steak ‘n Shake appeals the district court’s evidentiary rulings and

the jury’s award of punitive damages. Corbin cross-appeals, arguing that the district court erred

in granting summary judgment to Steak ‘n Shake on the Title VII claim of retaliation, and that it

miscalculated the attorney’s fees. For the reasons set forth below, we AFFIRM the district court’s

evidentiary rulings and the jury’s award of punitive damages to Corbin. We furthermore AFFIRM
Case Nos. 20-3519/3553, Corbin v. Steak ‘n Shake, Inc.


the district court’s award of attorney’s fees and grant of summary judgment to Steak ‘n Shake on

the retaliation claim.

                                               I.

        Hannah Corbin was seventeen years old when she started working as a server at Steak ‘n

Shake, in Newark, Ohio, in July 2015. Steak ‘n Shake is a chain of restaurants serving fast food

across the United States.

        In January 2016, Maddie Dean, Corbin’s friend from school, began working as a server at

the same Steak ‘n Shake location as Corbin. Because Dean did not have a car, Corbin and Dean

would ride to work together and try to work the same shifts. When Dean first started working,

Corbin warned her that she may hear inappropriate comments from the “man-boys,” a phrase used

to describe men “who act like boys” at work. Like Corbin, Dean also alleged that co-workers,

including Bubba Travis, harassed her.

        In March 2016, Dean alleged that Will McCann, her co-worker, groped Dean in the walk-in

freezer of the restaurant. Dean then told her mother about this incident. Dean’s mother reported

the complaint to Mark Simon, the General Manager of the Newark branch. During the same

month, Corbin indicated that she wanted to be taken off the schedule, but that she would pick up

shifts occasionally. Based on this request, Simon removed Corbin from the system.

        When Corbin came to work a shift that she picked up from another employee, on April 2,

2016, she was not able to clock in due to her change of employment status. An altercation ensued

between Corbin and Brandi Genzen, another employee, which resulted in Corbin calling her

mother for help in resolving the conflict. When Corbin’s mother arrived, Corbin told Genzen that

she was sexually harassed by McCann, who happened to be Genzen’s son. Corbin left and told




                                             -2-
Case Nos. 20-3519/3553, Corbin v. Steak ‘n Shake, Inc.


Simon that she would not be coming back to work. It was only after this meeting that Simon first

reported Corbin’s sexual harassment complaint to his District Manager and to Human Resources.

       Human Resources launched an investigation, interviewing many of Corbin’s co-workers

about the allegations. McCann denied any wrongdoing, and Human Resources was not able to

verify the veracity of the allegations. Separately, Simon gave Genzen a notice of corrective action

due to the altercation with Corbin, but both McCann and Genzen continued to work at Steak

‘n Shake.

       In December 2016, Dean’s mother responded to a Facebook post about Steak ‘n Shake’s

undercooked chicken, stating that “the girls go through more than just serving raw chicken[.]” The

comment got flagged by Steak ‘n Shake’s Human Resources Manager, Kelly Seikel, who

contacted Dean’s mother about the allegations. Seikel interviewed McCann and Dean, and

McCann denied touching Dean. Seikel also asked McCann about earlier allegations of harassing

Corbin. McCann again denied any wrongdoing, signed a statement saying he would interact in a

professional manner when working with Dean, and was permitted to return to work.

       On November 30, 2017, Corbin brought suit against Steak ‘n Shake and Simon for hostile

work environment, gender discrimination, and retaliation under Title VII of the Civil Rights Act

of 1964 and Ohio law.

       Steak ‘n Shake moved for summary judgment.             The district court denied summary

judgment as to the hostile work environment and gender discrimination claims, and granted

summary judgment as to the retaliation claim. Prior to trial, Steak ‘n Shake filed a motion in limine

to exclude allegations of harassment by Dean, who was not a party to the lawsuit. Steak ‘n Shake

argued that the testimony was not probative and was highly prejudicial. Corbin argued that the

testimony was useful to describe the “totality of the circumstances” and the “hostility of [] the



                                                -3-
Case Nos. 20-3519/3553, Corbin v. Steak ‘n Shake, Inc.


[work] environment,” and was not unduly prejudicial. During trial, the district court conducted

voir dire of Dean to determine admissibility of her testimony. During the voir dire, the judge asked

Dean if she ever told Corbin about the walk-in freezer incident; Dean replied, “I told Hannah about

it, yes.” The district court concluded that the testimony was admissible and allowed Dean to testify

before the jury. The district court later issued an order denying Steak ‘n Shake’s motion in limine.

       Corbin also moved to exclude Steak ‘n Shake’s statements of those interviewed during the

harassment investigation. Corbin maintained that those statements constituted impermissible

hearsay, and that if Steak ‘n Shake did not plan to use the statements for the truth of the matter

asserted, but rather to show that they conducted an investigation, it could be done through

testimony. The district court granted Corbin’s motion orally, without further analysis.

       During trial, Corbin testified about the work conditions by describing her initial hiring

interview with the manager, Shawn McLeish. After speaking with McLeish, another server told

her Corbin would get hired because “Shawn only hires pretty blonde females and you are [a] pretty

blonde.” Finding this to be an odd comment, Corbin nonetheless accepted the position. Once

hired, Corbin realized that several other male employees, especially those who later harassed her,

shared managerial duties. Apart from McLeish and Simon, Will McCann shared supervisory

duties as a step-in manager and would cash out his servers at the end of the night and check if their

work sections were clean. Corbin first started experiencing sexual harassment a few weeks after

starting her position. The harassment progressed from untying Corbin’s apron to more aggressive

touching and slapping of her behind. McCann also made comments about her breasts and body,

saying that he would “tap that” and that he would “bend [her] over that table.” On one occasion,

McCann came over behind Corbin and Dean and smacked both of their behinds. The continued

harassment caused Corbin to lose 30 pounds over the course of her employment at Steak ‘n Shake.



                                                -4-
Case Nos. 20-3519/3553, Corbin v. Steak ‘n Shake, Inc.


       Corbin testified that management turned a blind eye to her complaints about sexual

harassment. McLeish, who was often present at work during these incidents, would ignore the

complaints and walk around with a “creepy smirk.” Simon, on one occasion, seeing Corbin bent

over picking up boxes said, “isn’t that a nice sight?” Corbin reported this incident to McLeish and

called the corporate hotline, but nothing was done. Corbin also reported the harassment to another

manager, Kayla Dehmann, who told Corbin “Will wouldn’t do that.”

       Dean also testified that “every shift [they] worked together, there was always a sexual

comment made against [Corbin].”        Dean similarly faced harassment from the same male

employees who would place their hands on her and smack her behind. Dean further testified that

around March 2016, McCann “groped [her] breast in the walk-in freezer” when she went there to

grab mac and cheese and got cornered. Dean testified that McLeish was present during most of

the harassment incidents, and that she reported the walk-in freezer incident and the harassment

incidents against herself and Corbin to McLeish. Dean also reported the incidents to Dehmann,

who was allegedly dating McCann at the time, but did not “want to believe it because that was her

boyfriend.”

       After a five-day trial, the jury returned a verdict in favor of Corbin on the Title VII and

state law claims of hostile work environment, co-worker harassment, and awarded her $308 in

back pay and $1000 in compensatory damages for mental and emotional distress. The jury also

awarded Corbin $50,000 in punitive damages. The jury returned a verdict in favor of Steak

‘n Shake on the Title VII and Ohio law claims of supervisor harassment and gender discrimination.

       Corbin moved for an initial attorney fee award of $273,680.75. Using the “lodestar”

calculation method that allows the attorney’s fee to be multiplied in cases of exceptional success,

Corbin requested a total attorney fee award of $547,361.50, with the multiplier factored. See Blum



                                               -5-
Case Nos. 20-3519/3553, Corbin v. Steak ‘n Shake, Inc.


v. Stenson, 465 U.S. 886, 898 (1984). Steak ‘n Shake moved to alter or amend the judgment to

remit punitive damages. Steak ‘n Shake also argued that the district court should lower the attorney

fee award to $59,937, stating that Corbin was not entitled to the multiplier and the hourly rates

Corbin’s attorneys charged were too high. The district court, exercising its discretion under

42 U.S.C. § 2000e-5(k), awarded Corbin a total of $92,977.75 in attorney fees and $9,316.41 in

costs, but denied any prejudgment interest. The district court further denied Steak ‘n Shake’s

motion to alter or amend the judgment to remit punitive damages. Steak ‘n Shake timely appealed

and Corbin cross-appealed.

                                           II. ANALYSIS

       Steak ‘n Shake argues that the district court erred in admitting Dean’s testimony, excluding

its investigatory statements, and denying its motion to remit punitive damages. On cross-appeal,

Corbin argues that the district court erred in granting summary judgment to Steak ‘n Shake on the

Title VII and Ohio law claims of retaliation. Corbin also disputes the attorney’s fees award.

                                       A. Motions in Limine

       First, Steak ‘n Shake argues that the district court erred in admitting Dean’s testimony.

       We review the district court’s ruling on a motion in limine for an abuse of discretion.

Branham v. Thomas M. Cooley Law Sch., 689 F.3d 558, 562 (6th Cir. 2012). “An abuse of

discretion occurs if the district court relies on clearly erroneous findings of fact, applies the wrong

legal standard, misapplies the correct legal standard when reaching a conclusion, or makes a clear

error of judgment.” In re Countrywide Fin. Corp. Mortg. Lending Practices Litig., 708 F.3d 704,

707 (6th Cir. 2013) (quoting Young v. Nationwide Mut. Ins. Co., 693 F.3d 532, 536 (6th Cir.

2012)). “We accord the district court ‘[b]road discretion . . . in determinations of admissibility

based on considerations of relevance and prejudice,’ and we do not ‘lightly overrule’ those



                                                 -6-
Case Nos. 20-3519/3553, Corbin v. Steak ‘n Shake, Inc.


decisions.” United States v. Penney, 576 F.3d 297, 315 (6th Cir. 2009) (quoting United States v.

White, 563 F.3d 184, 191 (6th Cir. 2009)).

       To prevail on a hostile work environment claim, a plaintiff must show that: (1) she was a

member of a protected class; (2) she was subjected to unwelcome sexual harassment; (3) the

harassment complained of was based on sex; (4) the charged sexual harassment created a hostile

work environment; and (5) the employer is liable. Randolph v. Ohio Dep’t of Youth Servs.,

453 F.3d 724, 733 (6th Cir. 2006). If the harasser is a co-worker, to hold the employer liable, the

plaintiff must show that the employer knew or should have known of the conduct and failed to

take prompt and appropriate corrective action. E.E.O.C. v. Harbert-Yeargin, Inc., 266 F.3d 498,

518 (6th Cir. 2001).

       We have previously held that the factfinder can “consider evidence of other acts of

harassment of which a plaintiff becomes aware during the period [of] his or her employment, even

if the other acts were directed at others and occurred outside of the plaintiff’s presence.” Hawkins

v. Anheuser-Busch, Inc., 517 F.3d 321, 335 (6th Cir. 2008). In hostile work environment cases,

we look at the “‘work environment as a whole’ rather than individual instances of harassment.”

Smith v. Rock-Tenn Services, Inc., 813 F. 3d 298, 310 (6th Cir. 2016) (quoting Bowman v. Shawnee

State Univ., 220 F.3d 456, 463 (6th Cir. 2000)).

       Steak ‘n Shake argues that Dean never clarified when she told Corbin about the harassment,

and because there is “no evidence” that Corbin learned about the harassment during her

employment, the testimony was not admissible. Based on the record, Dean confirmed that, as

friends and co-workers, Dean and Corbin shared their sexual harassment experiences. Dean

testified that “after the sexual harassment was going on, [Dean and Corbin] began to confide in

each other” because “[the sexual harassment] was happening to both of [them].” Regardless of



                                               -7-
Case Nos. 20-3519/3553, Corbin v. Steak ‘n Shake, Inc.


the walk-in freezer incident, Corbin was aware of other incidents of harassment towards Dean

while she was employed at Steak ‘n Shake.

       In Hawkins, the court held that a factfinder could consider acts of harassment against a

third party when deciding whether the work environment was hostile. 517 F.3d at 335. Such

evidence is also probative in establishing whether harassment was based on sex. Oncale v.

Sundowner Offshore Services, Inc., 523 U.S. 75, 80–81 (1998). Dean’s testimony could also be

“direct comparative evidence about how the alleged harasser treated members of both sexes in a

mixed-sex workplace.” Id. As such, Dean’s testimony was admissible.

       Alternatively, Steak ‘n Shake argues that just the freezer incident testimony should have

been excluded. Steak N Shake did not preserve its objection to the specific freezer incident during

trial, and has thus waived the argument on appeal. United States v. Brawner, 173 F.3d 966, 970

(6th Cir. 1999); Warrior Sports, Inc. v. Nat’l Collegiate Athletic Ass’n, 623 F.3d 281, 286 n.3 (6th

Cir. 2010).

       Second, Steak ‘n Shake argues that the district court erred in granting Corbin’s motion in

limine to exclude investigatory statements. Corbin argues that if the statements were being used

to prove that Steak ‘n Shake investigated Corbin’s complaints, rather than to prove the truth of the

matter asserted, Steak ‘n Shake could testify that it conducted an investigation and could testify

about when the investigation took place. Steak ‘n Shake argues that the statements went to an

essential element of Corbin’s claim—whether Steak ‘n Shake failed to take prompt and appropriate

action to correct the harassment. This argument is without merit. Steak ‘n Shake could have

shown through testimony that it investigated and interviewed other employees. Indeed, Seikel

testified about her conversations with employees. The jury could have properly determined,

without knowing the content of the investigatory statements, that Steak ‘n Shake investigated in



                                               -8-
Case Nos. 20-3519/3553, Corbin v. Steak ‘n Shake, Inc.


response to Corbin’s allegations. As such, the district court did not abuse its discretion in

excluding the investigatory statements.

                                        B. Damages Award

       Steak ‘n Shake argues the district court erred in declining to remit the jury’s punitive

damage award, and that the ratio of punitive damages to back pay and compensatory damages is

in violation of the Due Process Clause of the Fifth Amendment.

       We review the district court’s denial of remittitur for an abuse of discretion, and we view

the facts in the light most favorable to the plaintiff since she prevailed at trial. Mid-Michigan

Computer Sys., Inc. v. Marc Glassman, Inc., 416 F.3d 505, 509 (6th Cir. 2005); Gibson v.

Moskowitz, 523 F.3d 657, 663 (6th Cir. 2008). The district court has the discretion to remit the

damages verdict “only when, after reviewing all the evidence in the light most favorable to the

prevailing party, it is convinced that the verdict is clearly excessive; resulted from passion, bias,

or prejudice; or is so excessive or inadequate as to shock the conscience of the court.” Am. Trim,

LLC v. Oracle Corp., 383 F.3d 462, 475 (6th Cir. 2004); see also Bickel v. Korean Air Lines Co.,

Ltd., 96 F.3d 151, 156 (6th Cir. 1996) (explaining that a trial court should not reduce an award

unless it is (1) beyond the range supportable by proof; (2) so excessive as to shock the conscience;

or (3) the result of mistake). “If there is any credible evidence to support a verdict, it should not

be set aside.” American Trim, 383 F.3d at 475.

       Punitive damages are available in a Title VII claim only if the plaintiff shows, by a

preponderance of the evidence, that the employer “engaged in a discriminatory practice . . . with

malice or with reckless indifference to the federally protected rights of an aggrieved individual.”

42 U.S.C. § 1981a(b)(1). The Supreme Court in Kolstad noted that Congress intended “to narrow




                                                -9-
Case Nos. 20-3519/3553, Corbin v. Steak ‘n Shake, Inc.


the class of cases for which punitive awards are available to a subset of those involving intentional

discrimination.” Kolstad v. Am. Dental Ass’n, 527 U.S. 526, 535 (1999).

       Courts consider the Gore factors to determine if the punitive damages award violated the

Due Process Clause because it was grossly excessive: (1) the degree of reprehensibility of the

conduct; (2) the ratio of punitive damages to actual, or potential, harm inflicted; and (3) other

possible sanctions, civil or criminal, for comparable misconduct. See BMW of North America, Inc.

v. Gore, 517 U.S. 559, 574–85 (1996); Romanski v. Detroit Ent., L.L.C., 428 F.3d 629, 643 (6th

Cir. 2005).

       Here, the district court issued an order, applying Gore’s three factors.               As to

reprehensibility of conduct, the district court described how Corbin was an underage female

working with older, male colleagues who would allow their co-workers to harass her or join in on

the harassment.    Dean, another young female, was similarly harassed.           The district court

acknowledged that harassment was verbal, physical, and continuous, and that Corbin felt

vulnerable and “scared” to work in such a hostile work environment. The district court found

Steak ‘n Shake’s failure to take appropriate action reprehensible.

       As to the second factor, the district court found that the punitive damages award was not

unconstitutionally disproportionate. Lastly, the district court found the punitive damages award

was appropriate when compared to other similar conduct. The district court noted that the award

was below the statutory cap.

       The statutory cap for combined compensatory and punitive damage awards, for Steak

‘n Shake, as a defendant with more than 500 employees, is $300,000.                 See 42 U.S.C.

§ 1981a(b)(3)(D). The EEOC lists sister circuits that have held that in Title VII cases, punitive

damages within the statutory limit under 42 U.S.C. § 1981a comport with due process. See, e.g.,



                                               - 10 -
Case Nos. 20-3519/3553, Corbin v. Steak ‘n Shake, Inc.


Abner v. Kan. City S. R. Co., 513 F. 3d 154, 164 (5th Cir. 2008); Lust v. Sealy, Inc., 383 F.3d 580,

590 (7th Cir. 2004); Cush-Crawford v. Adchem Corp., 271 F.3d 352, 359 (2d Cir. 2001); Arizona

v. ASARCO, LLC, 773 F.3d 1050, 1060 (9th Cir. 2014) (en banc). The EEOC argues that the

federal statute’s imposed cap is sufficient to comport with due process, and that Gore is

inapplicable where the damages award is below the statutory cap. We disagree.

       The Gore factors ensure that punitive damages are only awarded in the most egregious

cases, which is what Congress intended with the federal scheme. The federal cap on punitive

damages addresses only the limit of the awards, but does not determine if the award was

proportionate. The Supreme Court has held that awards under $300,000 may still violate the

Constitution, for example, if the ratio is in the double digits. State Farm Mut. Auto. Ins. Co. v.

Campbell, 538 U.S. 408, 424–25 (2003); see also Gore, 517 U.S. at 582 (“[W]e have consistently

rejected the notion that the constitutional line is marked by a simple mathematical formula, even

one that compares actual and potential damages to the punitive award.”). As such, the Gore factors

play a key role in determining whether the punitive damages award is both reasonable and

proportionate to the harm suffered.

       In the context of this case, there sufficient evidence to show that punitive damages were

warranted under § 1981a and not unconstitutional under the Gore factors. The Supreme Court has

made it clear that a strong indicium of reasonableness of punitive damages is the degree of

reprehensibility of defendant’s conduct. Gore, 517 U.S. at 575. We consider the following factors

to determine the degree of reprehensibility: whether (1) the harm was physical rather than purely

economic; (2) the tortious conduct evinced an “indifference to or a reckless disregard of the health

or safety of others”; (3) “the conduct involved repeated actions or was an isolated incident”; (4) and




                                                - 11 -
Case Nos. 20-3519/3553, Corbin v. Steak ‘n Shake, Inc.


the harm resulted from “intentional malice, trickery, or deceit, or mere accident.” State Farm, 538

U.S. at 419.

       Here, the harm that Corbin suffered was physical and emotional. The record shows she

was slapped, touched, and subjected to derogatory comments at work. The harassment was not

accidental or an isolated incident. The record also shows that Steak ‘n Shake’s management was

repeatedly made aware of the harassment, but did not address or investigate the complaints. Even

if Simon did not know of the ongoing harassment, McLeish as a step-in manager did, and a jury

could have reasonably concluded that the management’s ignorance of the harassment is the result

of their failure to adequately investigate and respond to the complaints. Analyzing the factors

together, we conclude that Steak ‘n Shake’s conduct is sufficiently reprehensible to justify the

punitive damages award.

       As to the ratio of the damages award to the harm inflicted on the plaintiff, again, the record

shows that Corbin suffered emotional and physical harm. Moreover, even where the ratio is high,

“[it] may [] be justified in cases in which the injury is hard to detect or the monetary value of

noneconomic harm might have been difficult to determine.” Gore, 517 U.S. at 582. Here, it is

hard to quantify the emotional and physical harm that Corbin suffered.

       Lastly, comparing the conduct here to other similar misconduct further shows that the

punitive damages award was reasonable. We have upheld a $300,000 punitive damages award

where an employee alleged a hostile work environment and sexual harassment. See West v. Tyson

Foods, Inc., 374 F. App’x 624 (6th Cir. 2010). Likewise, we found a $100,000 punitive damages

award to be reasonable where an employee alleged racial discrimination. Tisdale v. Fed. Express

Corp., 415 F.3d 516 (6th Cir. 2005). In another race discrimination and retaliation case, we upheld

the jury’s award of $425,000 in punitive damages. Jeffries v. Wal-Mart Stores, Inc., 15 F. App’x



                                               - 12 -
Case Nos. 20-3519/3553, Corbin v. Steak ‘n Shake, Inc.


252 (6th Cir. 2001). We have reinstated a (1) $75,000 punitive damages award where it was

evident that the management of a company was indifferent to the sexual harassment of the plaintiff,

Parker v. Gen. Extrusions, Inc., 491 F.3d 596 (6th Cir. 2007), and a (2) punitive damages award

up to $300,000 where it was clear that the jury found that the company did not mitigate the

discrimination through training and policies, Fischer v. United Parcel Service, Inc., 390 F. App’x

465 (6th Cir. 2010). Based on the Gore factors, the district court did not abuse its discretion in

denying Steak N Shake’s remittitur motion on the punitive damages.

                                       C. Retaliation Claim

       Corbin challenges the district court’s grant of summary judgment to Steak ‘n Shake on the

retaliation claim. To establish a prima facie claim of retaliation under Title VII, a plaintiff must

establish four elements: “(1) she engaged in a protected activity; (2) her ‘exercise of such protected

activity was known by the defendant; (3) thereafter, the defendant took an action that was

materially adverse to the plaintiff; and (4) a causal connection existed between the protected

activity and the materially adverse action.’” Rogers v. Henry Ford Health Sys., 897 F.3d 763, 775

(6th Cir. 2018) (quoting Laster v. City of Kalamazoo, 746 F.3d 714, 730 (6th Cir. 2014)). The last

element “requires proof that the unlawful retaliation would not have occurred in the absence of the

alleged wrongful action or actions of the employer.” Univ. of Tex. Sw. Med. Ctr. v. Nassar,

570 U.S. 338, 360 (2013).

       Corbin states that she was fired because she complained about the harassment to Simon,

and that her termination of employment was an “adverse action.” A Title VII retaliation claim can

be established “either by introducing direct evidence of retaliation or by proffering circumstantial

evidence that would support an inference of retaliation.” Imwalle v. Reliance Medical Products,

Inc., 515 F.3d 531, 538 (6th Cir. 2008). If the plaintiff offers circumstantial evidence, as Corbin



                                                - 13 -
Case Nos. 20-3519/3553, Corbin v. Steak ‘n Shake, Inc.


does here, we analyze Plaintiff’s retaliation claim under the burden-shifting framework of

McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).

         Under this standard, Corbin bears the initial burden to establish a prima facie case of

retaliation. If she succeeds in making out the elements of a prima facie case, the burden of

production of evidence shifts to Steak ‘n Shake to articulate some legitimate, non-discriminatory

reason for its actions. If Steak ‘n Shake satisfies its burden of production, the burden shifts back

to Corbin to demonstrate that Defendants’ proffered reason was not the true reason for the

employment decision. Dixon v. Gonzales, 481 F.3d 324, 333 (6th Cir. 2007).

         Based on the record, it is evident that, while it may have been miscommunication, Corbin

initiated the termination herself. Corbin testified that she “was going to be starting to look for

another job, and [wanted to] pick up shifts only.” Corbin sent a message through the restaurant’s

internal messaging system, on March 29, 2016, asking to be taken off the schedule and stating that

she would occasionally pick up shifts. During his testimony, Simon testified that he interpreted

Corbin’s message as a two-week notice and that she would just pick up days until the two weeks

were up. When Corbin then showed up to work on April 2, Simon told her to talk to Genzen

“because she thinks you put your two-week notice in.” Even if we assume that Corbin reported

the harassment and the harassment was known to Simon, Corbin failed to establish that this

reporting of harassment was the but-for cause of removing Corbin from the schedule. As such,

the district court did not err in granting summary judgment to Steak ‘n Shake on the retaliation

claim.




                                               - 14 -
Case Nos. 20-3519/3553, Corbin v. Steak ‘n Shake, Inc.


                                          D. Attorney’s Fees

        Corbin challenges the district court’s lowered attorney fee award. Corbin asserts that the

award should have been $273,680.75, without the multiplier factored in. The total amount

multiplied by two for success obtained equals $547,361.50.

        We review the district court’s judgment on attorney’s fees for an abuse of discretion.

Cramblit v.Fikse, 33 F.3d 633, 634 (6th Cir. 1994). We affirm the district court’s judgment unless

it was based on an “erroneous view of the law or on a clearly erroneous assessment of the record.”

Isabel v. City of Memphis, 404 F.3d 404, 415 (6th Cir. 2005). “In light of a district court’s superior

understanding of the litigation and the desirability of avoiding frequent appellate review of what

essentially are factual matters, an award of attorneys’ fees . . . is entitled to substantial deference.’”

Wilson-Simmons v. Lake Cty. Sheriff’s Dep’t, 207 F.3d 818, 823 (6th Cir. 2000) (citation omitted).

        Title VII provides that “the court, in its discretion, may allow the prevailing party,

[in litigation under Title VII] . . . a reasonable attorney’s fee . . . as part of the costs[.]” 42 U.S.C.

§ 2000e-5(k). We rely on precedents involving attorney’s fees without regard to whether they

involved Title VII or some other federal statute, because the same standards are “generally

applicable in all cases in which Congress has authorized an award of fees to a ‘prevailing party.’”

Hensley v. Eckerhart, 461 U.S. 424, 433 n. 7 (1983).

        A district court is required to “begin[ ] by determining ‘the fee applicant’s lodestar, which

is the proven number of hours reasonably expended on the case by an attorney, multiplied by his

court-ascertained reasonable hourly rate.’” Waldo v. Consumers Energy Co., 726 F.3d 802, 821

(6th Cir. 2013). The reasonable hourly rate accords with the “prevailing market rate in the relevant

community.” Blum, 465 U.S. at 895. And the reasonable number of hours will not include

“excessive, redundant, or otherwise unnecessary” hours. Hensley, 461 U.S. at 434.



                                                  - 15 -
Case Nos. 20-3519/3553, Corbin v. Steak ‘n Shake, Inc.


       Here, the district court outlined in detail, applying the “lodestar” factors, why a lower

attorney’s fee is warranted. Corbin submitted 669.52 hours of billing records, stating hourly rates

of $475 and $550 for the two attorneys. The district court, relying on the hourly rates listed by the

Ohio State Bar Association and caselaw, determined that $350 per hour was a reasonable rate for

an experienced attorney in Central Ohio. The district court thus reduced the hourly rate from $550

to $350 for one of the attorneys. The district court also found that a rate of $275 is reasonable for

an attorney with eleven years of practice, and reduced the rate from $475 to $275 for the second

attorney. Applying the adjusted rates to the hours billed, and also factoring in a reduction of hours

related to trial preparation, the district court awarded $92,977.75 in total. The district court also

factored in that the case did not raise “novel or difficult questions, nor did it require exceptional

skill, time or labor on the part of plaintiff’s counsel.” The district court’s judgment is grounded in

a thorough review of the record, and the reduced award was justified. We find that the district

court did not abuse its discretion in reducing the attorney fee award.

                                                 III.

       For these reasons, we AFFIRM the district court’s judgment as to both appeals.




                                                - 16 -